— Levine, J.
*837Plaintiff commenced this action to recover the cost of damages to one of its motor vehicles. Defendant, a State employee, allegedly took the vehicle without prior authorization and was involved in a one-car accident on December 15, 1984 in which the vehicle was severely damaged. Plaintiff sold the vehicle at public auction for $450. Thereafter, plaintiff sued and obtained a default judgment against defendant in the amount of $3,395.20, plus costs. Supreme Court, however, declined to award plaintiff prejudgment interest and struck this provision from the proposed order and judgment. Plaintiff appeals from that part of the order and judgment which denied it prejudgment interest.
In our view, Supreme Court erred in refusing to award plaintiff prejudgment interest on its claim for the negligent injury to its property. CPLR 5001 (a) entitles a prevailing party to such prejudgment interest as of right (see, 5 Weinstein-Korn-Miller, NY Civ Prac fl 5001.05; see also, Dalrymple v Schults Chevrolet, 41 NY2d 957, affg on mem below 51 AD2d 884; Delulio v 320-57 Corp., 99 AD2d 253, 254).
Order and judgment modified, on the law, without costs, by granting plaintiff prejudgment interest from December 15, 1984, and, as so modified, affirmed. Kane, J. P., Weiss, Levine, Harvey and Mercure, JJ., concur.